DETAILED ACTION

Drawings
The drawings were received on 2/25/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: 
Claim 3 recites wherein the body has “a centerline” in lines 1-2. It is noted that claim 1 (which upon claim 2 depends) recites wherein the body further has “a centerline” in line 13. It is not clear whether “a centerline” of claim 3 refers to “a centerline” of claim 1 or if they are distinct and separate from each other. For examination purposes, “a centerline” in lines 1-2 of claim 3 is interpreted as --[[a]]the centerline--.
Claim 8: 
Claim 8 recites that claim 8 depends upon claim 7, a canceled claim. For examination purposes, claim 7 is interpreted to be dependent upon claim 1, therefore, “The machining fixture as recited in claim 7” is interpreted as --The machining fixture as recited in claim [[7]]1
Claim 23:
Claim 23 recites that the central bore is sized to permit unrestricted movement of cutting tools, milling tools, and/or robotic arms. However, the scope of the claim is rendered indefinite by reference to an object that is variable, in this case, “cutting tools, milling tools, and/or robotic arms” which are not recited as structural limitations of the instant invention (ref. MPEP 2173.05(b)). For examination, Examiner assumes that if the prior art teaches that the central bore is capable of performing the recited intended use, then the prior art reads on the claim.
Claims 4-5 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weirauch (5,320,007) in view of Thomas et al (5,195,729).
Regarding claim 1¸ as seen in fig 5, Weirauch (‘007) discloses a machining fixture (fig5) configured to secure a blank part 20 (fig8a; It is noted that a blank part is not positively recited 
a body 108 (col.5 line31) sized to be disposable upon a pallet (It is noted that a pallet is not positively recited but recited as an intended use; therefore, it is only required for the body 108 to be capable of performing the recited intended use. In this case, the body 108 is capable of being disposable upon a pallet via element 104a-c) of a machine table (It is noted that a machine table is not positively recited but recited as an intended use; therefore, it is only required for the body 108 to be capable of performing the recited intended use.) and having an upper surface (figA below; a combination of upper surfaces of a ring portion of the body 108 and flange portions of the body 108) including a substantially flat surface section (figA below); an opposing lower surface (figB below) and at least two through-holes 112a-c (col.5 lines38-39; fig8a) extending between the upper and lower surfaces (fig7); and 
at least two fasteners 130a-c (col.5 lines64-67; fig8a) each disposed at least partially within a separate one of the at least two through-holes 112a-c (col.5 lines58-68; fig8a) such that the at least two fasteners 130a-c project upwardly from the upper surface and the at least two fasteners 130a-c are configured to threadedly engage a separate one of the at least two threaded part openings so as to removably clamp the part second axial face against the substantially flat surface section of the body 108 (fig8a; It is noted that the at least two fasteners 130a-c are “screws” and each threaded rod portion of the screws 130a-c is capable of being “threaded” into the threaded part opening of the blank part); 


    PNG
    media_image1.png
    509
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    305
    700
    media_image2.png
    Greyscale

However, Weirauch does not explicitly disclose that the substantially flat surface section (figA) is annular. As seen in figs 12-13, Thomas et al (‘729) teaches a use of a substantially flat surface section 116 (fig12; col.6 lines6-7) supporting a workpiece (col.6 lines6-10) wherein the substantially flat surface section is annular (fig12, col.6 lines6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weirauch to use an annular substantially flat surface section, as taught by Thomas et al, for the purpose of providing more stability by supporting greater area of a workpiece (i.e. a blank part).
Regarding claim 3¸ the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1. Weirauch further discloses wherein the body 108 has the centerline (figB above) and the at least two through-holes 112a-c are located substantially equidistant from the center line at a first diameter AE (fig5).
Regarding claim 8¸ the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1. Weirauch further discloses wherein the central bore (figA above) includes a counterbore section (defined by the flat surface section; figsA,B) extending axially-inwardly from the upper surface (figsA,B).
Regarding claim 9, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1. Weirauch further discloses wherein the body 108 sized to be disposeable upon the pallet of the machine further comprises: at least two mounting holes 
Regarding claim 23¸ the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1. Weirauch further discloses wherein the central bore (figB above) is sized to permit unrestricted movement of cutting tools, milling tools and/or robotic arms. As aforementioned, cutting tools, milling tools and/or robotic arms are recited as intended uses, and it is only required for the central bore to be capable of performing the recited intended use. In this case, there is no structural part that is blocking the central bore of Weirauch, therefore, the central bore is capable of permitting unrestricted movement of cutting tools, milling tools and/or robotic arms depending on sizes thereof.    
Regarding claim 24, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 23. Weirauch further discloses wherein the central bore has an inside diameter greater than half of an outside dimension of the body 108 (figs5,B).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weirauch (5,320,007) and Thomas et al (5,195,729) in further view of Kress (US 2014/0312551 A1).
Regarding claim 2, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1, however, does not explicitly teach a range of a flatness of the substantially flat annular surface section. It is noted that the combination of Weirauch and Thomas et al teaches the claimed invention except for the range of the flatness. Kress (‘551) teaches a use of a flat upper workpiece holding surface having a flatness within 0.0002 of an inch (para[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the substantially flat annular surface .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weirauch (5,320,007) and Thomas et al (5,195,729) in further view of Schiler (3,175,820).
Regarding claim 4, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 3. Weirauch further discloses wherein the at least two through-holes 112a-c are a first set of through-holes 112a-c, however, does not explicitly teach a use of a second set of at least two through-holes. Schiler (‘820) teaches a use of a plurality of sets of through-holes 60 (figs1,3, col.3 lines24-25) each set of through-holes located equidistant from a centerline at different diameters (figs1,3) so that workpieces with various diameters can be accommodated on a fixture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weirauch to use a second set of at least two through-holes, as taught by Schiler, for the purpose of enabling workpiece with various diameters to be accommodated on a fixture. 
Regarding claim 5, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 3. However, Weirauch does not explicitly teach that the at least two through-holes include four of the through-holes. It is noted that Weirauch further discloses wherein the at least two through-holes 112a-c include three through-holes (fig5) spaced circumferentially apart about the centerline at the first diameter AE (fig5). Schiler (‘820) teaches a use of four through-holes 60 (col.3 lines24-25) spaced circumferential apart about a .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weirauch (5,320,007) and Thomas et al (5,195,729) in further view of Marohl et al (5,860,640).
Regarding claim 6, the combination of Weirauch and Thomas et al teaches the machining fixture as recited in claim 1. Weirauch further discloses wherein each one of the at least two fasteners 130a-c includes a threaded rod (fig8a), the threaded rod being engageable with the separate one of the at least two threaded part openings (As aforementioned, the threaded part openings are recited as intended use and the threaded rods of the fasteners 130a-c are capable of being threaded into the threaded part openings.) and having two opposing axial ends of the threaded rod (fig8a), and a head (fig8a) connected with one of the two opposing axial ends of the threaded rod (fig8a). However, Weirauch does not explicitly disclose that the at least two through-holes has a counterbore section including an annular shoulder surface where the heads of the fasteners are disposeable against the annular shoulder surfaces. Marohl et al (‘640) teaches a use of a through-hole (a hole where an element 81 passes through; fig2) with a counterbore section (figC) including an annular shoulder surface (figC) where a head (figC) of a threaded fastener 81 (fig2) is disposeable against the annular shoulder surface (figC) when the threaded fastener 81 passes through the through-hole (fig2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a counterbore in a through-hole, as taught by Marohl et al, for the purpose of providing a seat for a head of a fastener. 

    PNG
    media_image3.png
    353
    630
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723